DETAILED ACTION
An amendment, amending claims 27, 40 and 41, was entered on 3/30/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Handke is not analogous art because Handke is especially adapted to coating motor vehicles.  This is not persuasive.  Both Jurgensen and Handke are directed to processes for coating a substrate using a spray nozzle.  Even if Handke teaches a different substrate, a person of ordinary skill in the art would have understood that teaching of Handke cited in the Office Action (i.e. that controlling a distance between the spray nozzle and the substrate eliminates defects in the coating) is not limited to a particular substrate and would have been beneficial in other spray coating processes. 
Applicant also argues that Handke does not teach moving the substrate mounting unit as required by the amended claims.  This is persuasive and a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-29, 33-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen et al. (US 2003/0054099) in light of Gleissener et al. (US 2016/0230278), Handke et al. (US 4,919,967) and Lindsay et al. (US 2005/0137549).
Claims 27 and 35-37:  Jurgensen teaches a method of making an OLED (i.e. claimed display apparatus) comprising the steps of: introducing a substrate (12) into a chamber (11) by mounting it on a platform (Fig. 1); simultaneously spraying and depositing a plurality of different materials which mix in 
Jurgensen fails to teach that a blocking gas is sprayed to an outside region from a nozzle head to the substrate.  Gleissener teaches a process of vapor depositing a material on a substrate in a chamber (Abst.) and further teaches that blocking gas should be supplied from nozzles 40 (i.e. claimed blocking gas unit) located at the top of the chamber and above the deposition nozzle head 34 to an area outside the deposition area including the side edges of the substrate (Figs. 1, 3) in order to confine the deposition gas to the desired area (¶ 0043).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have supplied a blocking gas from the top of the chamber in Jurgensen in order to have confined the deposition material to the desired area.
Jurgensen fails to teach that the distance between the substrate and the spraying nozzle is measured so that the distance can be adjusted.  Handke teaches a process of forming a film via a spray nozzle (Abst.) and explains that the process entails measuring the distance between the nozzle and the substrate to create a predetermined reference distance and then adjusting the distance between the nozzle and substrate when it is determined that the distance between the nozzle and the substrate differs from this reference distance (Abst.; 1:41-57).  Handke explains that this eliminates defects in the coating (Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the distance between the nozzle and the substrate when said distance deviated from a reference distance in Jurgensen with the predictable expectation of success in order to have reduced defects. 
While Handke teaches that the distance between the substrate and the nozzle is maintained by moving the nozzle relative to the substrate, Handke fails to teach moving the substrate relative to the nozzle.  However, Lindsay teaches a process of coating a substrate using a nozzle wherein the distance 
Claims 28 and 29:  Jurgensen teaches that the angle of the nozzles with respect to the substrate can be adjusted (i.e. claimed adjusting the degree of parallelization of the nozzles and substrate) (¶ 0040).
Claim 33:  Jurgensen teaches adjusting the temperature of the nozzle head (¶ 0066).
Claim 34:  Jurgensen teaches adjusting the temperature of the susceptor on which the substrate is attached (¶ 0060).
Claims 38-39:  Jurgensen teaches that the rate of deposition material is controlled by the carrier gas (¶ 0058).
Claim 41:  Jurgensen teaches a method of making an OLED (i.e. claimed display apparatus) comprising the steps of: introducing a substrate (12) into a chamber (11) (Fig. 1); simultaneously spraying and depositing a plurality of different materials which mix in the chamber over the entire upper surface of the substrate (¶¶ 0007; 0062-0065); and adjusting the mixing ratio of the gases by controlling the metering of each gas (¶ 0058).
Jurgensen fails to teach that a blocking gas is sprayed to an outside region from a nozzle head to the substrate.  Gleissener teaches a process of vapor depositing a material on a substrate in a chamber (Abst.) and further teaches that blocking gas should be supplied from nozzles 40 (i.e. claimed blocking gas unit) located at the top of the chamber and above the deposition nozzle head 34 to an area outside the deposition area including the side edges of the substrate (Figs. 1, 3) in order to confine the 
Jurgensen fails to teach that the distance between the substrate and the spraying nozzle is measured so that the distance can be adjusted.  Handke teaches a process of forming a film via a spray nozzle (Abst.) and explains that the process entails measuring the distance between the nozzle and the substrate to create a predetermined reference distance and then adjusting the distance between the nozzle and substrate when it is determined that the distance between the nozzle and the substrate differs from this reference distance (Abst.; 1:41-57).  Handke explains that this eliminates defects in the coating (Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the distance between the nozzle and the substrate when said distance deviated from a reference distance in Jurgensen with the predictable expectation of success in order to have reduced defects. 
While Handke teaches that the distance between the substrate and the nozzle is maintained by moving the nozzle relative to the substrate, Handke fails to teach moving the substrate relative to the nozzle.  However, Lindsay teaches a process of coating a substrate using a nozzle wherein the distance between the nozzle and the substrate is maintained at a desired distance and explains that maintaining this distance can either be achieved by moving the nozzle relative to the substrate (as in Handke) or by raising and lowering the substrate relative to the nozzle (¶¶ 0041-0043).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have maintained the distance between the nozzle and the substrate in Jurgensen by raising and lowering the substrate holder with the predictable expectation of success.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen, Gleissener, Handke and Lindsay in light of Yamazaki et al. (US 2004/0031442).
Claim 30:  Jurgensen fails to teach that the gas is vented from the chamber.  Yamazaki teaches a method of forming a layer on a display apparatus via evaporation (Abst.) and explains that the evaporated gas is discharged via a vent to outside the chamber in order to clean the chamber without exposing the chamber to the atmosphere (¶ 0057).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have vented evaporated material in order to have cleaned evaporated material from the chamber without the need to have exposed the chamber to the atmosphere.
Claims 31, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen, Gleissener, Handke and Lindsay in light of Waite et al. (US 4,529,885).
Claims 31, 32 and 40:  Jurgensen fails to discuss adjusting the thickness of the deposited layer. Waite teaches a process of forming a layer in a display apparatus (Abst.) and explains that the thickness of the layer can be adjusted by adjusting the amount of material supplied to the chamber (2:57-3:14).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the thickness of the layer in Jurgensen by adjusting the amount of material supplied to the chamber depending on the thickness desired in the deposited film.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712